Electronically Filed
                                                         Supreme Court
                                                         SCWC-30719
                                                         21-OCT-2011
                                                         09:22 AM
                              SCWC-30719

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        STATE OF HAWAI#I ,
                  Respondent/Plaintiff-Appellee,

                                  vs.

                        ALEJANDRO PADILLA,
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (ICA NO. 30719; CASE NO. 1DTA-10-00147)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna JJ.)

          Petitioner/Defendant-Appellant Alejandro Padilla’s
application for writ of certiorari, filed on September 26, 2011,
is hereby accepted.
          IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.     Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai#i, October 21, 2011.
Timothy MacMaster for             /s/   Mark E. Recktenwald
petitioner/defendant-             /s/   Paula A. Nakayama
appellant on the                  /s/   Simeon R. Acoba, Jr.
application                       /s/   James E. Duffy, Jr.
                                  /s/   Sabrina S. McKenna